 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RODNEY BROOKS,                                      Case No. 2:18-cv-00374-WBS (PC)
12                         Plaintiff,                     ORDER GRANTING DEFENDANT’S
                                                          MOTION SEEKING CONFIRMATION THAT
13              v.                                        THE COURT WILL SCREEN PLAINTIFF’S
                                                          FIRST AMENDED COMPLAINT
14    S. LEE,
                                                          ECF No. 59
15                         Defendant.
16

17             On February 18, 2021, the court granted in part defendant S. Lee’s motion to dismiss

18   plaintiff’s complaint and granted plaintiff sixty days to file an amended complaint. ECF No. 55.

19   Shortly after plaintiff filed his first amended complaint, ECF No. 58, defendant filed a motion

20   asking that the court confirm that it will screen the amended complaint pursuant to 28 U.S.C.

21   § 1915A and that defendant need not file a response to the amended complaint at this time, ECF

22   No. 59.

23             Defendant’s motion is granted, and the court hereby confirms that it will screen plaintiff’s

24   first amended complaint in due course. If the court determines, upon screening the amended

25   complaint, that it states a claim against defendant S. Lee, only then will he be required to file a

26   responsive pleading.

27

28
                                                         1
 1
     IT IS SO ORDERED.
 2

 3
     Dated:   July 8, 2021
 4                           JEREMY D. PETERSON
                             UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                             2
